Title: To Thomas Jefferson from Armistead T. Mason, 7 January 1809
From: Mason, Armistead T.
To: Jefferson, Thomas


                  
                     Sir, 
                     Loudoun County 7th Janry. 1809.
                  
                  The members, of the Troop of Cavalry, attached to the 57th Regiment of Virginia Militia, whose names are subjoined, have authorised me to tender their services to the United States, in the event of a War.
                  It is not a vain parade of Patriotism which induces them to make this Tender; they are influenced by no motive; and they have no object but to serve their Country in the time of need. They have heard the Call of an injured Country upon her Citizens to vindicate her rights. They obey it. They wish to be foremost in her defence. They feel that their Country has been injured & insulted; and they are ready, they are anxious to avenge her wrongs on those who have dared to practise them. They do not enquire, whether they are called upon to fight France, or England, and advance, or retire according to the answer which is given: they are ready, at the summons of their Country, to fight both.
                  Knowing that every honourable effort, which the sincerest love of peace, the most ardent patriotism, and the most enligthened wisdom could suggest, has been made, for the amicable accommodation of our differences with the Belligerents of Europe, with no other effect than to add insults to original injuries, it is with peculiar pleasure that I offer my services, and those, of the Gentlemen, whose names accompany this letter, in defence of our Country’s rights should there be an appeal to arms. Firmly convinced that their conduct if they are called into action will be honourable to themselves, and essentially useful to our Country I beg leave, earnestly, to request the President to accept the Tender of their services which I have just made. And for my own part to add, that animated by the same spirit, I feel as they do, not less impelled by strong inclination, than by sacred duty, to fight for my Country, when, as at the existing crisis, her bleeding honour, and violated rights must provoke the indignation of every patriot; while the formidable aspect of the enemy should concentrate all our force, and arouse all our energies into action. 
                  I have the honour to be, Sir, With Sentiments of the highest respect, and most exalted friendship, Your very obedient Servant,
                  
                     Armistead T. Mason,
                     Captain of the Troop of Cavalry,
                     attached to the 57th Regiment,
                     of Virginia Militia.
                  
                  
                     
                        Names of the Volunteers.
                     
                     William S. Gantt, First Lieutenant.
                     John Saunders, Second Lieutenant.
                     David Steuart, Cornet.
                     Presley Saunders, First Serjeant.
                     Thos. Kiphart, Second Serjeant.
                     Robert Minor, Third Serjeant.
                     Daniel Dawling, Fourth Serjeant.
                     
                        
                           
                              Stoughton Gantt
                              William McIntyre
                           
                           
                              Thomson Mason
                              Fielden Brown
                           
                           
                              Benj: M. Mayfield
                              Henry Milton
                           
                           
                              James Gardner
                              Daniel Minor
                           
                           
                              George Firchester
                              Thos: Johnson
                           
                           
                              John Woody
                              Charles Hoskinson.
                           
                           
                              Henry S. Cooke
                              Benjamin Spates.
                           
                           
                              
                              Jonathan Nickson
                           
                           
                              
                              Daniel Triplett.
                           
                        
                     
                  
               